Citation Nr: 1722649	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  07-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for erectile dysfunction associated with lumbar spine disability.

2.  Entitlement to special monthly compensation based on the need for aid and attendance/housebound benefits. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction has since been transferred to the RO in New Orleans, Louisiana.

In February 2014, the Board remanded the case for further development.  The matter is now back before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In a statement submitted in December 2013, the Veteran requested a Travel Board hearing before a Veterans Law Judge at his local RO.  In February 2014, the Board remanded the Veteran's appeal to schedule him for a Travel Board hearing.  Prior to being scheduled, the Veteran withdrew his request for a Board hearing.  See February 2015 Correspondence.  VA acknowledged the withdrawal by letter in February 2016 and also notified the Veteran in May 2016 that he had been placed on the list of persons wanting to appear before the Board for a hearing.  These two VA notifications were undeliverable and there is no indication in the claims file that the Veteran actually received them.  In June 2015, the Veteran called VA to request a Central Office hearing in Washington, D.C.  Additionally, the Veteran's representative submitted a motion to remand for a Central Office hearing in April 2017.  In May 2017, the Veteran was sent notification that he was scheduled for a June 19, 2017 hearing at the VA Central Office before a Veteran's Law Judge.  Subsequent to the notification, in May 2017, the Veteran requested that his hearing be rescheduled and transferred from Washington, D.C. to his local RO for a videoconference hearing.  The Veteran explained that recent health changes prevented him from traveling.  As the Veteran has demonstrated good cause for the rescheduling of his hearing, the issues on appeal must be remanded back to the RO to schedule the Veteran for the requested videoconference hearing at his local RO. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.  The notification of the hearing must be sent to the Veteran's most recent address of record.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

